Citation Nr: 1207711	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  98-01 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a respiratory disorder to include chronic bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to September 1991.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A hearing was held on December 1, 2009, by means of video conferencing equipment with the appellant in Cleveland, Ohio, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issue of entitlement to service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To obtain a clarifying medical opinion.

In May 2010, the Board reopened the Veteran's claim for service connection for a respiratory disorder to include chronic bronchitis and remanded the issue for additional development.  The remand directed that the Veteran be provided a proper notification letter with respect to his alleged exposure to asbestos during his period of active service and for the RO/AMC to take appropriate action to determine if the Veteran was exposed to asbestos during active service.  The Veteran was sent a proper notification letter in October 2010 requesting that the Veteran submit more detailed information regarding his alleged asbestos exposure.  The Veteran did not respond.  The RO/AMC also requested the Veteran's personnel records which did not reveal any confirmed exposure to asbestos.  The Board finds that the RO complied with the May 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In the May 2010 remand, the Board also requested that the Veteran be afforded a VA examination to determine the nature and etiology of any respiratory disorder that may be present.  The examiner was directed to address whether the Veteran had chronic bronchitis as opposed to acute bronchitis.  The examiner was also asked to provide an opinion as to whether it is at least as likely as not that any respiratory disorder was causally or etiologically related to the Veteran's active service.  

The record shows that the Veteran was afforded a VA examination in June 2010.  The examiner reviewed the claims file and listed the pertinent medical history.  Specifically, the examiner noted that the Veteran was treated for chronic bronchitis/asthma in October 1989, July 1994, and September 1997.  In addition, the Board observes that the private treatment records associated with the claims file also reveal diagnoses of bronchitis in 2004 and 2005.  In addition, the February 2006 and January 2010 VA treatment records reveal diagnoses of bronchitis.  However, in the examination report, the examiner stated that there was no current diagnosis of acute bronchitis and no current diagnosis of chronic bronchitis.  The examiner diagnosed the Veteran with asthma.  The examiner opined that it was clear that the Veteran had reactive airway disease that was diagnosed as a child.  The Veteran has classic reactive airway disease as does his own daughter that was diagnosed at age 3.  The examiner explained that there was no evidence this Veteran's pre-existing asthma was caused or exacerbated beyond normal progression by his military service or treatments on active duty.  The examiner opined that asthma was not likely secondary to a specific event, injury, or disease that occurred on active duty.  Per pulmonary note dated in October 2009, the Veteran was diagnosed with asthma in 1991-1992 when working at an outdoor job.  The examiner reasoned that it was more likely than not that the event that eventually lead to the repeat diagnosis of asthma occurred after discharge.  However, when addressing whether the Veteran has chronic bronchitis, the examiner only noted that there was no current diagnosis of acute or chronic bronchitis.  The examiner did not provide any reasoning for the opinion provided.  As noted above, the evidence of record contains diagnoses of chronic bronchitis during the pendency of the Veteran's appeal.  The issue is not whether the Veteran has bronchitis at the time of the VA examination but whether the Veteran had chronic bronchitis during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319(2007) (the requirement a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion 'must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions').

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the etiology of any bronchitis.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the Veteran's claims folder to the June 2010 VA examiner or, if he/she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any chronic bronchitis.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should address whether the Veteran has chronic bronchitis or acute bronchitis.  In doing so, the examiner should note that it is enough that the Veteran had chronic bronchitis at any point during the appeal period.  See McClain, id.  If the examiner determines that the Veteran has not had bronchitis at any point during the appeal period, the examiner should provide the reasons and bases for such a conclusion.  If the examiner confirms a diagnosis of chronic bronchitis, please state an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the bronchitis is causally or etiologically related to the Veteran's military service.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)
 
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

